                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


RAYMOND CRAIG                            §
FREEMAN,                                 §
                                         §
             Plaintiff,                  §
                                         §
v.                                       §
                                         §
DALLAS COUNTY SHERIFF                    §
LUPE VALDEZ, individually                §
and in her official capacity, and        §
her SUCCESSORS in Interest,              §
individually and in their official       §
capacities, DALLAS COUNTY,               §     Civil Action No. 3:19-CV-00332-X
TEXAS, a county Organized                §
under the laws of Texas, and,            §
DSO T. BANKS #7735, Sgt.                 §
STELLA HARRIS #2510,                     §
DSO T. JOHNSON #5961,                    §
DSO J. SNOW #2531,                       §
DSO J. ARELLANO #8935,                   §
DSO SHAMIKA FRIAR, and                   §
other UNKNOWN DALLAS                     §
COUNTY CORRECTIONAL                      §
OFFICERS,                                §
Each and all individually and in         §
their Official capacities,               §
                                         §
             Defendants.                 §


                     MEMORANDUM OPINION AND ORDER

      Plaintiff Raymond Craig Freeman claims that a number of officers used

excessive force against him and denied him the right to medical care on February 11,

2017 in the Dallas County Jail. He sued officers known, officers unknown, Sheriff



                                         1
Lupe Valdez, and Dallas County. Before the Court are five pending, ripe motions.

Officers Jonathan Arellano, Timothy Banks, and Jim Snow filed a Motion for a More

Definite Statement to expound on Freeman’s answer to their qualified immunity

defense. [Doc. No. 26]. Sheriff Valdez, Sergeant Stella Harris, and officer Shamika

Friar followed suit with their own similar Motion for a More Definite Statement to

expound on Freeman’s answer to their qualified immunity defense. [Doc. No. 31].

Ordinarily, the Court would grant such motions because they enable the defendants

to craft motions for summary judgment based on qualified immunity that better assist

the Court. But those summary judgment motions already happened here. Officers

Arellano, Banks, and Snow first filed a Motion for Judgment on the Pleadings Based

on Qualified Immunity [Doc. No. 47].              They then filed a Motion for Summary

Judgment Based on Qualified Immunity [Doc. No. 61].1 Sheriff Valdez, Sergeant

Harris, and officer Friar also filed a Motion for Summary Judgment Based on

Qualified Immunity [Doc. No. 49].2 The Court GRANTS the motions for summary

judgment based on qualified immunity from officers Arellano, Banks, and Snow [Doc.

No. 61] and Sheriff Valdez, Sergeant Harris, and officer Friar [Doc. No. 49].

Accordingly, the Court DISMISSES AS MOOT the motion for judgment on the

pleadings [Doc. No. 47] and the two motions for more definite statements [Docs. No.

26 and 31].




1 Officers Arellano, Banks, and Snow also filed a notice of supplemental authority the Court has
considered [Doc. No. 82].
2 As permitted by the Court [Doc. No. 64], officers Arellano, Banks, and Snow filed an amended brief
in support of their motion for summary judgment [Doc. No. 66] and Sergeant Harris filed an affidavit
[Doc. No. 65].


                                                 2
                                      I. Factual Background

          Freeman alleges that multiple officers beat and kicked him when he refused to

enter a holdover cell, forcibly picked him up by his limbs, and placed him on the floor

of the holdover cell—where he laid semi-conscious for over an hour without medical

treatment. Freeman alleges that all individual defendants except Sheriff Valdez used

excessive force against him and denied his right to medical care. [Doc. No. 16 at 11–

14]. And Freeman alleges that Sheriff Valdez failed to train and supervise the

employees of the Dallas County Sheriff’s Department (the “Department”). [Doc. No.

16 at 15]. Finally, Freeman brought a Monell claim against Dallas County. [Doc. No.

16 at 16–17]. Unfortunately for Freeman, a great many of the events he describes

were on video. They show no beating or kicking and they show that he was in the

holding cell for only fifteen minutes before medical personnel arrived.3

                                        II. Legal Standards

          Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.”4 “A fact is material if it ‘might affect the outcome of the suit’” and “[a] factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’”5 Courts “resolve factual controversies in favor of the


3There are no pending motions regarding the County, attributable to the Court’s specific scheduling
order for this qualified immunity case. And there was never a summons returned executed for
Defendant “T Johnson,” nor was there a waiver of service as there was for all other individual
defendants.
4   FED. R. CIV. P. 56(a).
5Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)).


                                                   3
nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.”6 Thus, “the nonmoving party

cannot defeat summary judgment with conclusory allegations, unsubstantiated

assertions, or only a scintilla of evidence.”7

             But qualified immunity affects that typical process. The purpose of qualified

immunity is to protect government officials from suit and liability for civil damages

“insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”8                          Thus

qualified immunity “alters the usual summary judgment burden of proof.”9 Courts

continue to draw all factual controversies in favor of the nonmovant, but once a

government official asserts the defense of qualified immunity the burden shifts to the

plaintiff to show that the defense is not available.10 A plaintiff seeking to defeat

qualified immunity must show genuine disputes of material fact about whether: 1)

the official violated a statutory or constitutional right, and 2) that the right was

clearly established at the time of the challenged conduct.11                           The Fourteenth

Amendment’s due process clause protects State-level pretrial detainees, and the

Fifth, Fourth, and Eighth amendments protect incarcerated convicts, from excessive

force.12 Thus, the Court must determine whether, viewing the summary judgment


6   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citation omitted).
7   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (citations omitted).
8   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
9   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
10   Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
11   Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016)
 DeShaney v. Winnebago Cty. Dep’t of Social Servs., 489 U.S. 189, 200 (1989) (Fourth Amendment);
12

Hudson v. McMillian, 503 U.S. 1, 2 (1992) (Eighth Amendment); Kingsley v. Hendrickson, 135 S. Ct.

                                                      4
evidence in the light most favorable to Freeman, the individual defendants violated

Freeman’s constitutional right to be free from excessive force, and whether the

defendants’ actions were objectively unreasonable in light of clearly established law

at the time of the conduct in question.13 This is a high hurdle because qualified

immunity protects “all but the plainly incompetent or those who knowingly violate

the law.”14

                                            III. Application

                                            A. Excessive Force

                       1. Sheriff Valdez, Sergeant Harris, and Officer Friar

          In order to prove the individual defendants used excessive force, Freeman must

first prove they used force.15 The summary judgment record establishes that Sheriff

Valdez, Sergeant Harris, and officer Friar did not use any type of force against

Freeman. What forms the basis of Freeman’s suit is an Internal Affairs Investigation

into excessive force.          According to the investigation documents, when Freeman

refused their orders to go to a second floor holding cell, Officers Banks and Johnson

used force by applying a reverse wrist lock on Freeman. Freeman then physically

resisted by dropping his weight. Freeman began kicking officers Banks and Johnson,

and officers Snow and Arellano came to assist. Officer Arellano grabbed Freeman’s


2466, 2470 (2015) (Fourteenth Amendment).
13   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2470 (2015).
14   Malley v. Briggs, 475 U.S. 335, 341 (1986).
15See Wilkins v. Gaddy, 559 U.S. 34, 40 (2010) (“In order to prevail, Wilkins will ultimately have to
prove not only that the assault actually occurred but also that it was carried out ‘maliciously and
sadistically’ rather than as part of ‘a good-faith effort to maintain or restore discipline.’” (citations
omitted)).




                                                    5
legs to prevent him from kicking the other officers. Officers Snow and Johnson picked

Freeman up by his arms, Officer Arellano picked him up by his legs, and they carried

him to the second floor holding cell—where they left him on the floor. Freeman told

Sergeant Harris he was assaulted, and she filed an excessive force complaint with

Internal Affairs. The Internal Affairs investigation did not establish that Sheriff

Valdez, Sergeant Harris, or Officer Friar were part of the use of force, nor did the

hallway video show a female officer touching Freeman during the use of force

incident. Freeman’s response to the motion for summary judgment describes medical

records in an attempt to show Freeman was denied medical attention and was too

fragile to have resisted the officers. But Freeman offered no evidence to connect

Sheriff Valdez, Sergeant Harris, and officer Friar to his claims of excessive force. As

a result, Sheriff Valdez, Sergeant Harris, and officer Friar are entitled to qualified

immunity on Freeman’s excessive force claim.

                            2. Officers Banks, Snow, and Arellano

       An actionable excessive force claim under the Eighth Amendment requires

evidence that: “(1) the defendant acted maliciously and sadistically to cause harm by

the unnecessary and wanton infliction of pain, and (2) the alleged wrongdoing was

harmful enough to establish a constitutional violation.”16 “In the Fifth Circuit, to

succeed on an excessive force claim, the plaintiff bears the burden of showing: ‘(1) an

injury (2) which resulted directly and only from the use of force that was clearly


16Hudson, 503 U.S. at 2. Whether Freeman was a pre-trial detainee or being punished for violating
probation, his conclusory response and lack of evidence would flunk both the Fourteenth Amendment
test for pretrial detainees, and the Eighth Amendment test for convicted criminals.




                                               6
excessive to the need and (3) the force used was objectively unreasonable.’”17 The

Fifth Circuit recently reaffirmed that courts “need not accept a plaintiff’s version of

the facts ‘for purposes of [QI] when it is “blatantly contradicted” and “utterly

discredited” by video recordings.’”18

          Here, Freeman claims he wanted his surgical bandages changed after he

showered and got them wet. He claims he was repeatedly rebuffed, and when he

became irritated, officer Johnson told him to get into the holding cell. Freeman claims

that when he asked for a supervisor, officer Johnson hit him, and other officers joined

in hitting and kicking him. The video footage tells a different story. It does not show

any officer kicking, beating, or otherwise physically abusing Freeman. Rather, it

shows officers carrying Freeman to the holdover cell. The Court need not accept

Freeman’s version of events because video evidence contradicts it.19

          In short, the evidence on which Freeman relies does not raise a genuine dispute

of material fact as to whether officers Banks, Snow, and Arellano used excessive force.

As such, Officers Banks, Snow, and Arellano are entitled to qualified immunity on

Freeman’s excessive force claim.20




17   Goodson v. City of Corpus Christi, 202 F.3d 730, 740 (5th Cir. 2000) (quoting Williams v. Bramer,
180 F.3d 699, 703 (5th Cir. 1999)).
18   Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019) (quoting Hanks v. Rogers, 853 F.3d 738, 744 (5th
Cir. 2017)).
19Id. Moreover, Freeman’s unsworn declaration did not specify that officers Banks, Snow, and
Arellano were the officers who used force on him.
20The declaration also claims Freeman needed surgical attention as a result of the incident. There are
two problems with this. First, the video fails to corroborate Freeman’s claims that he vomited,
defecated on himself, and bleed from the mouth. Second, the Internal Affairs review indicated
subsequent surgeries were due to his two previous car accidents and his pre-existing coronary artery
disease. (Doc. No. 79 at 6–7).


                                                     7
                                          B. Medical Care

                    1. Sheriff Valdez, Sergeant Harris, and Officer Friar

       Freeman had a constitutional right, under the due process clause of the

Fourteenth Amendment, not to have his serious medical needs met with deliberate

indifference.21     Sheriff Valdez, Sergeant Harris, and officer Friar’s motion for

summary judgment included specific evidence that they had no part in determining

what medical care Freeman was to have or in obstructing that care in any way.

Freeman’s response to the motion for summary judgment generally postulates that

“Plaintiff’s Unsworn Declaration shows that he was denied medical attention.” And

after roughly summarizing the voluminous medical records attached to the response,

Freeman’s brief then states that he was beaten after he requested that his surgical

wound bandages be changed, the beating required surgical intervention, he was left

to lie on the floor of the holding cell instead of being given medical care, and he

received medical care only after other inmates called for help. Freeman’s response

points to no evidence that Sheriff Valdez, Sergeant Harris, or officer Friar were

personally involved in any decisions regarding his medical care or the prevention of

any medical care. Additionally, Freeman’s unsworn declaration never shows that

Sheriff Valdez, Sergeant Harris, or officer Friar took any affirmative steps to delay

him from receiving treatment or that they were aware of any risks to Freeman if he

did not receive treatment. At most, there is an issue of a fifteen-minute delay in


21Thompson v. Upshur Cty., 245 F.3d 447, 457 (5th Cir. 2001). The appropriate standard to apply
depends upon whether Freeman complains of a condition of confinement or an episodic act or omission.
Scott v. Moore, 114 F.3d 51, 53 (5th Cir. 1997) (en banc). But both types of claims require Freeman to
show that the defendants acted with deliberate indifference to his medical needs. Hare v. City of
Corinth, Miss., 74 F.3d 633, 646 (5th Cir. 1996). He fails to raise a genuine dispute on that element.



                                                  8
medical care. But a delay in providing medical care is only a constitutional violation

if it is caused by the deliberate indifference of governmental officials and results in

substantial harm.22 Freeman has adduced no evidence of substantial harm due to

delay.23

          In sum, Freeman has failed to raise a genuine dispute of material fact on his

medical care claim against Sheriff Valdez, Sergeant Harris, and officer Friar, and

they are entitled to qualified immunity as to Freeman’s medical care claim.24

                              2. Officers Banks, Snow, and Arellano

          Likewise, Freeman has adduced no evidence of harm due to delay with regard

to officers Banks, Snow, and Arellano. The undisputed evidence confirmed by video

footage shows a fifteen-minute period from his placement in the holdover cell to the

arrival of medical personnel. Yet Freeman has put forth no evidence of substantial

harm that this fifteen-minute period caused him.25 Likewise, Freeman’s response

and unsworn declaration nowhere indicate that officers Banks, Snow, or Arellano

were subjectively aware of the risk of substantial harm to Freeman or consciously


22   Baughman v. Hickman, 935 F.3d 302, 309 (5th Cir. 2019); Mendoza v. Lynaugh, 989 F.2d 191, 195
(5th Cir. 1993).
23 To the extent a doctor could decipher the recitations of medical conditions and treatments in
Freeman’s response, the Court has no duty to search the record for evidence of genuine issues. Instead,
Freeman must specifically identify the evidence in the record and tell the Court exactly how that
evidence supports his assertions. Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
He has failed to do so.
24Additionally as to Sheriff Valdez, Freeman did not put forth evidence that she acted with deliberate
indifference in enacting policies that caused the jail or any officers to deprive Freeman of reasonable
medical care. See Rhyne v. Henderson Cty., 973 F.3d 386, 392 (5th Cir. 1992).
25Yes, Freeman makes a conclusory assertion he had surgery due to the alleged excessive force. But
the Internal Affairs materials show this was due to his two prior car accidents and his coronary artery
disease. Even assuming the surgery was due to the alleged excessive force, Freeman puts forth no
evidence that the fifteen-minute period he was in the holding cell before seeing medical personnel
caused substantial harm.



                                                  9
disregarded that risk.26              Because Freeman offers no evidence of deliberate

indifference or substantial harm from delay, he fails to overcome the qualified

immunity defense of Officers Banks, Snow, and Arellano whether his claim is under

an “episodic acts or omissions” theory or a “condition of confinement” theory.27

                                     C. Failure to Train or Supervise

                       1. Sheriff Valdez, Sergeant Harris, and Officer Friar

           To prevail upon a failure to train or supervise claim, Freeman must establish:

1) Sheriff Valdez failed to train or supervise the officers involved; 2) there is a causal

connection between the alleged failure to supervise or train and the alleged violation

of Freeman’s rights; and 3) the failure to train or supervise constituted deliberate

indifference to the Freeman’s constitutional rights.28 Deliberate indifference requires

a pattern of similar constitutional deprivations—one such deprivation won’t suffice.29

           Freeman’s response states in conclusory fashion that “a material issue of fact

exists as to whether Sheriff Valdez properly trained her employees” and claims that

that Sheriff Valdez did not take reasonable measures to guarantee the safety of the

inmates at the jail. [Doc. No. 71 at 13–14, 17]. But there is no evidentiary support

for this bald assertion of failure to train, and there is not even a bald assertion as to

failure to supervise. This is also true of Freeman’s unsworn declaration, which never

names Sheriff Valdez. [Doc. No. 78-2]. And there is no evidence regarding Sergeant


26   Hare, 74 F.3d at 646.
27Id. The “condition of confinement” theory would also require Freeman to prove Officers Banks,
Snow, and Arellano were policy-making employees of the Department or had a legal duty or
responsibility to provide medical care to inmates. Scott, 114 F.3d at 53. Freeman has failed to do so.
28   Upshur Cty., 245 F.3d at 459.
29   Id.


                                                  10
Harris or officer Friar regarding any failure to train or supervise. Accordingly, Sheriff

Valdez, Sergeant Harris, and officer Friar are entitled to qualified immunity as to

Freeman’s claim for failure to train or supervise.

                              2. Officers Banks, Snow, and Arellano

        It is unclear if Freeman intended his failure to train and supervise claim to be

against individuals other than Sheriff Valdez. If he intended to bring the claim

against officers Banks, Snow, and Arellano, he has failed to adduce any evidence that

these officers had duties to train and supervise and breached those duties. Even if

Freeman did not abandon the claim, he nonetheless has failed to overcome officers

Banks, Snow, and Arellano’s qualified immunity defense as to the failure to train and

supervise claim.

                                           IV. Conclusion

        Accordingly, the Court GRANTS the motion for summary judgment based on

qualified immunity from Sheriff Valdez, Sergeant Harris, and officer Friar. [Doc. No.

49]. The Court also GRANTS the motion for summary judgment based on qualified

immunity from officers Arellano, Banks, and Snow [Doc. No. 61]. As a result, the

Court DISMISSES AS MOOT the motion for judgment on the pleadings [Doc. No. 47]

and the two motions for more definite statements as to Freeman’s response to the

individual defendants’ qualified immunity defense [Doc. Nos. 26 and 31].30




30 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted
by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.



                                                   11
IT IS SO ORDERED this 6th day of February, 2020.




                                    BRANTLEY STARR
                                    UNITED STATES DISTRICT JUDGE




                               12
